Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Subaru Kanesaka on February 23, 2022.

The application has been amended as follows: 
In the claims:
Claim 1,
	Line 11, inserted --including-- following “and”
	Line 19, deleted “of the first mounting block”
	Line 24, deleted “of the second mounting block”

Claim 14,
	Line 3, changed “arm” to --flat bar--

	Line 6, deleted “opposite end”
	Line 11, deleted “of the third mounting block”
	Line 12, changed “arm” to --flat bar--

Claim 16,
	Line 3, deleted “within the third aperture”
	Line 4, inserted --in the direction parallel to the longitudinal axis of the arm-- following “portion”

Claim 18,
	Line 2, inserted --the-- following “or”

Claim 19,
	Line 2, changed “depending” to --extending-- and changed “respective ones” to 
--each--
	Line 3, inserted --a respective one of-- following “from”
	Line 4, changed the first occurrence of “the” to --a-- and inserted --the-- following “and”

Claim 20,
	Line 2, changed “respective” to --each--

	Line 4, changed “configured to accommodate” to --within the channel portion configured to accommodate the--

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Amend figure 3 to include the proper cross-sectional shading.  Although the applicant’s amended figure 3, submitted June 21, 2021, remedies the cross-sectional deficiencies of figure 3, it has not been entered.  Thus, the applicant’s resubmission of the June 21, 2021 version of figure 3 would meet the amendment requirements to figure 3 as set forth above.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634